Citation Nr: 1100817	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for post-surgical 
residuals, bilateral mastectomy for gynecomastia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that, in September 2009, the Veteran withdrew his 
claim for entitlement to an increased rating for major depressive 
disorder, not otherwise specified, with generalized anxiety 
disorder.  That claim consequently is not before the Board.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

The issues of entitlement to service connection, on a 
secondary basis, for lower back disability, hip 
disability, knee disability, and ankle disability were 
raised by the Veteran's September 2009 statement, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-3 (1990). 

The Veteran is seeking a compensable rating for post-surgical 
residuals, bilateral mastectomy for gynecomastia.  The Veteran's 
service-connected disability has been rated as noncompensable 
under 38 C.F.R. § 4.116, Diagnostic Code 7699-7626, for surgery 
of the breast.  

An adequate understanding of the nature and extent of the 
Veteran's mastectomy is imperative to a determination as to the 
proper evaluation for residuals of that surgery.  The Board notes 
that 38 C.F.R. § 4.116, Diagnostic code 7626 defines different 
types of surgeries of the breast.  Radical mastectomy means 
removal of the entire breast, underlying pectoral muscles, and 
regional lymph nodes up to the coracoclavicular ligament; 
modified radical mastectomy means removal of the entire breast 
and axillary lymph nodes (in continuity with the breast) while 
pectoral muscles are left intact; simple (or total) mastectomy 
means removal of all of the breast tissue, nipple, and a small 
portion of the overlying skin, but lymph nodes and muscles are 
left intact; simple (or total) mastectomy means removal of all of 
the breast tissue, nipple, and a small portion of the overlying 
skin, but lymph nodes and muscles are left intact; wide local 
excision, including partial mastectomy, lumpectomy, tylectomy, 
segmentectomy, and quadrantectomy, means removal of a portion of 
breast tissue.  Id.

The Veteran was afforded VA examinations in connection with his 
post-surgical residuals, bilateral mastectomy for gynecomastia, 
in August 2003 and March 2009.  During the August 2003 
examination, the examiner noted that the Veteran had undergone 
simple mastectomies on both breasts.  The examiner further noted 
that there was no indication in the surgical report of any 
removal of pectoral muscles, only fat tissue.  The Board notes 
that the VA examiner from March 2009 used the August 2003 VA 
examination report as a reference for the Veteran's in-service 
history.  Subsequently, in April 2009, the examiner reviewed the 
claims file and noted that the prior opinion was unchanged.  The 
Board notes that, in August 2009, the RO found that a 50 percent 
disability rating was not warranted because the evidence did not 
show removal of all of the breast tissue, nipple, and a small 
portion of the overlying skin.  The Board notes that a 50 percent 
disability rating is also warranted for a wide local excision 
with significant alteration of size or form of both breasts.  38 
C.F.R. § 4.116, Diagnostic code 7626.  Therefore, the Board finds 
that a definitive answer as to the type of breast surgery the 
Veteran underwent is required before the case can be finally 
adjudicated.

Also, the Board finds that the Veteran's individual residuals may 
warrant separate ratings.  In this regard, the Veteran's 
disability may be more appropriately evaluated under different or 
additional diagnostic codes such as ratings for muscle injuries, 
scars, impairment of range of motion of his arms and/or 
shoulders, or nerve impairment.  The Veteran discussed these 
residuals in September 2009 statement, and his representative 
addressed the residuals in the November 2010 Informal Hearing 
Presentation.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  38 U.S.C.A. § 5103A.  Although the Veteran was last 
afforded a VA examination in March 2009 in connection with this 
appeal, the Board believes that additional development is 
necessary in order to ensure a current and complete record for 
appellate review.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  A 
VA examination is necessary in order to access all of the 
residuals stemming from the double mastectomies, including a 
discussion regarding the Veteran's complaints of limited motion 
of the shoulders and arms, nerve pain, a proper description of 
the scars, and to identify the type of breast surgery performed 
on the Veteran.  Therefore, the Board finds that a VA examination 
and medical opinion, which is clearly based on full consideration 
of the Veteran's documented medical history and assertions and 
which is supported by a clearly stated rationale, is needed to 
resolve the claim.  See Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (holding that the Board has a duty to remand a case if 
further evidence or clarification of the evidence is essential 
for a proper appellate decision); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (fulfillment of VA's duty to assist in a case 
involving a claim for higher rating include the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability is a fully informed one); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination(s) to ascertain 
and evaluate all residuals of the bilateral 
mastectomy for gynecomastia.  It is 
imperative that the claims files be made 
available to and be reviewed by the 
examiner(s) in connection with the 
examination(s).  Any medically indicated 
special tests should be accomplished, and all 
clinical findings should be reported in 
detail.

The appropriate examiner(s) should clearly 
report the extent of the Veteran's disability 
in accordance with VA rating criteria.  The 
examiner(s) should address all claimed 
residuals from the surgery.  These include 
but are not limited to muscle injury, 
limitation of motion of the arms and 
shoulders, scars, and nerve impairment.  The 
appropriate examiner(s) should discuss the 
extent of each claimed residual and whether 
each residual may be medically attributed to 
the Veteran's service-connected disability.

Also, appropriate examination findings should 
be reported to allow for evaluation of the 
Veteran's service-connected disability under 
38 C.F.R. § 4.116, Diagnostic Code 7626.  The 
examiner should specifically indicate what 
type of surgery(ies) the Veteran underwent 
(wide local excision, simple (or total) 
mastectomy, modified radical mastectomy, or 
radical mastectomy), as well as whether the 
Veteran's breasts have significant alteration 
of size or form.


2.  Then, the AMC/RO should review the 
expanded record and determine if a 
compensable rating is warranted.  The AMC/RO 
should consider all appropriate rating 
criteria and whether the Veteran should be 
rated based upon individual residuals, to 
include the possibility of separate ratings 
for muscle injury, scars, limitation of 
motion of the arms and/or shoulders, and 
nerve impairment.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

